Name: Council Regulation (EC) No 1975/97 of 7 October 1997 on the conclusion of the Protocol fixing, for the period 1 December 1996 to 30 November 1999, the fishing opportunities and the financial consideration provided for in the Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters
 Type: Regulation
 Subject Matter: fisheries;  European construction;  international affairs;  Africa
 Date Published: nan

 I EN I11 . 10 . 97 Official Journal of the European Communities L 278/3 COUNCIL REGULATION (EC) No 1975/97 of 7 October 1997 on the conclusion of the Protocol fixing, for the period 1 December 1996 to 30 November 1999, the fishing opportunities and the financial consideration provided for in the Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43, in conjunction with Article 228 (2), first sentence, and (3), first subpara ­ graph, thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Par ­ liament ('), Whereas, in accordance with the Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters (2), the two Parties held negotiations with a view to determining amendments or additions to be made to the Agreement at the end of the period of application of the Protocol; Whereas, as a result of these negotiations, a new Protocol fixing, for the period 1 December 1996 to 30 November 1999 , the fishing opportunities and the financial consid ­ eration provided for by the said Agreement was initialled on 26 November 1996; Whereas it is in the Community's interest to approve this Protocol . HAS ADOPTED THIS REGULATION : Article 1 The Protocol fixing, for the period 1 December 1996 to 30 November 1999, the fishing opportunities and the financial consideration provided for by the Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation (3). Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community (4). Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 7 October 1997 . For the Council The President J.-C. JUNCKER 0 OJ L 163, 20 . 6. 1997, p. 29 . (4) The date of entry into force of the Protocol will be published (') OJ C 286, 22. 9 . 1997. in the Official Journal of the European Communities by the (2) OJ L 159 , 10 . 6 . 1989, p. 2 . General Secretariat of the Council .